F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      April 2, 2007
                                TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

              Plaintiff - Appellee,                     No. 06-6326
       v.                                            (W . D. Oklahoma)
 H EN RY LA WR EN CE B OR REGO,                   (D.C. Nos. 06-CV-57-T
 JR.,                                              and 01-CR-91-T)

              Defendant - Appellant.




            OR DER DENY ING CERTIFICATE O F APPEALABILITY


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Henry Borrego pleaded guilty in the United States District Court for the

W estern District of Oklahoma to one count of conspiracy to possess with intent to

distribute five kilograms or more of cocaine. See 21 U.S.C § 846. He was

sentenced on April 29, 2002, to 151 months’ imprisonment. W e affirmed his

conviction on appeal. See United States v. Borrego, 66 F. App’x. 797, 798–800

(10th Cir. 2003). He sought a w rit of certiorari from the Supreme Court, but his

petition was denied on October 6, 2003. See Borrego v. United States, 540 U.S.

933 (2003). On January 12, 2006, M r. Borrego filed with the district court a

motion for habeas relief under 28 U.S.C. § 2255, contending that United States v.
Booker, 543 U.S. 220 (2006), required a reduction in his sentence. The court

denied the motion because (1) it was untimely under 28 U.S.C. § 2255 ¶ 6(1)

(motion must be filed within one year of conviction’s becoming final) and (2)

Booker does not apply retroactively to judgments that had become final before it

was handed down. It then denied his request for a certificate of appealability

(COA). See 28 U.S.C. § 2253(c)(1)(B) (requiring COA to appeal denial of § 2255

motion).

      On December 15, 2006, M r. Borrego filed with this court an application for

a certificate of appealability. His brief in support of the application contends that

(1) his motion was timely, as he filed it within one year of Booker, see 28 U.S.C.

§ 2255 ¶ 6(3) (one-year deadline runs from “the date on which the right asserted

was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review”); and (2) Booker applies retroactively to his conviction because

it interpreted a federal statute. W e deny a COA and dismiss the appeal.

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

                                         -2-
484 (2000) (internal quotation marks omitted). In other words, an applicant must

show that the district court's resolution of the constitutional claim was either

“debatable or wrong.” Id.

      M r. Borrego’s conviction became final on the date the Supreme Court

denied certiorari. See Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987)

(conviction becomes final when “a judgment of conviction has been rendered, the

availability of appeal exhausted, and the time for a petition for certiorari elapsed

or a petition for certiorari finally denied.”). Because that date was pre-Booker, he

cannot obtain any relief based on that decision. See United States v. Bellamy, 411

F.3d 1182, 1186 (10th Cir. 2005) (“W e now join all other circuits that have

examined the question and conclude Booker does not apply retroactively to initial

habeas petitions.”). No reasonable jurist could dispute the district court’s ruling

on the retroactivity issue. Thus, regardless of whether his § 2255 motion was

timely, M r. Borrego is not entitled to relief.

      W e D ENY a COA and DISM ISS the appeal. W e also D ENY M r. Borrego’s

motion to proceed in form a pauperis.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           -3-